[exhibit101kramerconsulti001.jpg]
INDEPENDENT CONSULTANT AGREEMENT This Agreement (“Agreement”) is made as of May
2, 2019 by and between Midsouth Bank N.A. (“MSB”), having its principal place of
business at 102 Versailles Blvd, Lafayette, LA 70501, and D. Michael Kramer
(“Consultant”), having a principal place of business at [address on file with
Human Resources]. W I T N E S S E T H WHEREAS, MidSouth Bancorp, Inc.
(“MidSouth”) has entered into that certain Agreement and Plan of Merger (the
“Merger Agreement”), dated as of April 30, 2019, with Hancock Whitney
Corporation, a Mississippi corporation (“Hancock Whitney” and, unless the
context otherwise requires, the term “Hancock Whitney” shall include Hancock
Whitney and its wholly-owned subsidiary bank, Hancock Whitney Bank (“Hancock
Whitney Bank”)); and WHEREAS, MSB desires to retain the Consultant to provide
consulting services to assist executive management of MSB and MidSouth
throughout the process of announcing, managing and closing the proposed merger
transaction contemplated by the Merger Agreement; NOW, THEREFORE, in
consideration of the promises and obligations contained herein, as well as other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, MSB and Consultant (collectively referred to herein as the
“Parties”) agree as follows: 1. Engagement: Subject to the terms and conditions
of this Agreement, MSB hereby engages the Consultant to provide such assistance,
advice and consultation as requested by the Boards of Directors of MSB and
MidSouth to consult with and assist executive management of MSB and MidSouth
throughout the process of announcing, managing and closing its proposed merger
transaction and to provide the Boards and executive management with advice and
counsel regarding all applicable SEC and bank regulatory applications, filings
and other documentation as well as finance and accounting organizational matters
(the “Consulting Services”). The Consultant hereby accepts such engagement. 2.
Scope of Engagement: In performing the Consulting Services, Consultant shall (i)
at all times comply with the terms and conditions of this Agreement, all
applicable policies and procedures of MSB, MidSouth and any subsidiary and
affiliate of MSB, and any reasonable written or oral instructions that may be
provided to Consultant by MSB in connection with Consultant’s performance of
Consulting Services under this Agreement, (ii) attend all merger- related
meetings, discussions and planning sessions, and (ii) have access to and attend
all meetings of executive management of MSB and MidSouth, and all management
committee meetings and be available to the executive management of MSB and
MidSouth and their respective Board for consultation. Nothing contained herein
shall be construed to limit Consultant’s ability to provide services to any
other person or entity for any other purpose provided such services do not
conflict with the services contemplated by this Agreement.



--------------------------------------------------------------------------------



 
[exhibit101kramerconsulti002.jpg]
3. Term: 3.1 Unless earlier terminated pursuant to Section 3.2, the Consultant’s
engagement under this Agreement shall be for the period commencing on the date
first set forth above and expiring on February 29, 2020 (the “Term”). 3.2. The
Consultant’s engagement under this Agreement shall terminate upon the occurrence
of any of the following events: (a) The death or disability of the Consultant;
(b) The termination of the Merger Agreement prior to the closing of the merger
of Hancock Whitney and MidSouth pursuant to the terms thereof; (c) The
termination of the Consultant’s engagement immediately with written notice from
MSB to the Consultant in the event MSB determines, in its sole discretion, that
Consultant has (i) compromised any Confidential Information, (ii) acted in a
manner which may jeopardize MSB’s or MidSouth’s relationship with its customers,
vendors or other independent consultants, (iii) violated any term or condition
of this Agreement, (iv) refused to perform in a timely and professional manner
any services contemplated by this Agreement, or (v) engaged in any conduct MSB
considers to be grossly negligent, illegal, immoral, unethical or
unprofessional; or (d) by Consultant for any reason, with or without cause, by
providing at least ten (10) days’ advance written notice. 3.3 Upon the
termination of the engagement of the Consultant hereunder by Consultant for any
reason or by MSB for any reason described in Section 3.2, the Consultant shall
be entitled to all compensation earned or accrued under Section 7(a) as of his
termination date, but from and after such termination date no additional
compensation shall be earned by or payable to the Consultant hereunder. 4.
Independent Contractor Status: In the performance of this consulting
arrangement, Consultant will be acting in his own separate capacity and not as
an agent, employee, partner, joint venturer or associate of MSB or MidSouth.
During the Term, the Consultant shall be classified as an independent contractor
and he shall be wholly and exclusively responsible for and shall pay any and all
taxes, fees and assessments (and all interest and penalties thereon) of every
kind and nature arising by reason of, or in connection with, his performance
hereunder. Consultant will not be entitled to participate in or receive any
benefits or other rights under any employee benefit plan of MSB, MidSouth or any
subsidiary or affiliate of MSB as the result of this consulting arrangement. The
Consultant does not have, nor shall he hold himself out as having, any right,
power, or authority to create any contract or obligation, either express or
implied, on behalf, in the name of, or binding upon MSB, MidSouth or any
subsidiary or affiliate of MSB, unless MSB shall consent thereto in advance in
writing. 2 38734805v3



--------------------------------------------------------------------------------



 
[exhibit101kramerconsulti003.jpg]
5. Warranties. Consultant hereby warrants that he is not a party to any
restrictive covenant, contract or other agreement limiting or otherwise
adversely affecting his ability to provide the Consulting Services. 6.
Non-Delegation of Duties: Consultant acknowledges that this Agreement is a
personal contract and the rights, interests and obligations hereunder of
Consultant may not be assigned, delegated or subcontracted, in whole or in part,
without the prior written consent of MSB, and any attempt to do so in
contravention of this provision shall be deemed void and shall serve as grounds
for the immediate termination of this Agreement. 7. Compensation: MSB will
provide the Consultant with the following consulting fee and expense
reimbursements during the Term: (a) Consulting Fee. The Consultant will be paid
a consulting fee of $20,000 per calendar month in arears, payable no later than
the last day of each month during the Term. (b) Expenses. MSB agrees to
reimburse Consultant for all reasonable and necessary travel related expenses
actually incurred by him in the performance of the Consulting Services. Travel
related expenses include, but are not limited to, lodging, meals and
transportation costs. Travel to bank offices for specific project work will be
eligible for reimbursement. Expense will be reimbursed on the same basis as MSB
employees only with the submission of an expense report with accompanying
receipts. The Parties anticipate that Consultant shall be in Lafayette,
Louisiana up to four (4) days per week throughout the Term and shall incur
expenses consistent with that level of travel. 8. Confidential Information:
Consultant hereby acknowledges that in connection with the performance of
services hereunder they may acquire and become acquainted with certain
confidential and proprietary information relating to and used in MSB’s or
MidSouth’s business, including, without limitation, ideas, concepts, designs,
specifications, prototypes, procedures, business plans, forecasts, financial
information, technical data, methods, secrets, client and customer (actual or
prospective) lists and information, contact and other information regarding
other outside consultants, non-public OCC information as defined in 12 C.F.R.
4.32(b), account lists, requirements, costs, sales, pricing and marketing
information, and similar information, documents and records (“Confidential
Information”). Accordingly, Consultant hereby agrees that all Confidential
Information is and shall remain the sole and exclusive property of MSB or
MidSouth. Consultant agrees not to use such Confidential Information except as
authorized by MSB and further agrees to surrender to MSB all tangible
Confidential Information in his possession and control upon the termination of
the Consulting Services and/or this Agreement. Consultant further agrees not to
disclose, or cause any third party to disclose, any Confidential Information to
any person not a party to this Agreement without the written consent of MSB,
except as necessary to comply with any regulatory and court ordered demand from
either an empowered regulatory agency or a court of competent jurisdiction.
Consultant represents and warrants to MSB that Consultant is aware of, and
agrees to abide by, the prohibition on the dissemination of non-public OCC
information contained in paragraph (b)(1) of 12 C.F.R. 4.37 and Consultant
agrees not to use the non-public OCC information for any purpose 3 38734805v3



--------------------------------------------------------------------------------



 
[exhibit101kramerconsulti004.jpg]
other than in connection with the performance of the Services for MSB. MSB and
the Consultant agree that the work product created by Consultant hereunder shall
belong to MSB and be kept confidential between Consultant and members of the
Boards of Directors of MSB and MidSouth. The Parties agree that this Section 8
shall survive the termination of this Agreement. 9. Remedies for Breach:
Consultant acknowledges and agrees that any actual or threatened breach of this
Agreement will cause irreparable harm to MSB and that it may be difficult to
determine or adequately compensate MSB through monetary damages. Accordingly,
Consultant agrees that MSB shall be entitled to obtain injunctive relief,
temporary, preliminary or permanent, against such breach or threatened breach.
Consultant further agrees that MSB shall also be entitled to all costs and
attorneys’ fees incurred by it to enforce these provisions. Consultant
acknowledges that nothing contained herein shall be construed to prohibit or
otherwise limit MSB from pursuing any other remedies which may be available,
including the recovery of damages from Consultant. 10. Indemnification: 10.1
Consultant hereby agrees to indemnify and hold MSB harmless from any and all
claims, liabilities, damages and expenses (including reasonable attorney’s fees)
that may be incurred by or asserted against MSB on account of or arising out of
(i) any act or omission by Consultant or anyone acting on his behalf, in
conjunction with the performance of his services hereunder, (ii) any and all
claims, damages or defense costs arising from, or involving the enforcement or
defense of, any restrictive covenants or other agreements referred to in Section
1; or (iii) any and all taxes, penalties, interest and attorneys’ fees assessed
against or incurred by MSB on account of any assessment or claim made against it
for the payment of such taxes. 10.2 Except as provided in Section 10.1, MSB
hereby agrees to indemnify and hold Consultant harmless from any and all claims,
liabilities, damages and expenses (including reasonable attorney’s fees) that
may be incurred by or asserted against Consultant on account of or arising out
of any act or omission by MSB or anyone acting on its behalf in connection with
this Agreement. 11. Return of Confidential Information and Property: Upon
termination of this Agreement, Consultant agrees to immediately return to MSB
any and all reports, files, memoranda, records, designs, budgets, programs,
strategic plans and other documents, as well as any other physical, intellectual
or personal property of any nature that he received, prepared, helped prepare or
directed preparation of, in connection with his consulting with MSB. Consultant
agrees not to retain any copies, duplicates, reproductions or excerpts of any
such property or information without the approval of MSB. 12. Regulatory
Approval. Notwithstanding any other provision of this Agreement, the
Consultant’s right to receive any payments under Section 7 of this Agreement is
contingent upon and subject to any restrictions imposed upon MSB or its
affiliates by law or any approval from regulatory bodies with authority over MSB
or its affiliates, if required. 4 38734805v3



--------------------------------------------------------------------------------



 
[exhibit101kramerconsulti005.jpg]
13. Successor-in-Interest: This Agreement shall be binding upon, and shall inure
to the benefit of, the heirs, executors, administrators, agents and
successors-in-interest to each of the Parties. 14. Severability: The Parties
agree that each and every paragraph, sentence, clause, term and provision of
this Agreement is separate, distinct and severable from the other provisions of
this Agreement and that the invalidity or unenforceability of any Agreement
provision shall not affect the validity or enforceability of any other provision
of this Agreement. Further, if any provision of this Agreement is ruled invalid
or unenforceable by a court of competent jurisdiction the remaining portions
thereof shall remain in effect and be enforced to the fullest extent permitted
by law. 15. Non-Waiver, Modification or Amendment: Except as specifically
provided herein, no waiver, alteration or modification of any provision of this
Agreement shall be valid and binding unless in writing and signed by both
Parties. Furthermore, either Party’s failure to exercise any right under this
Agreement shall not operate nor be construed as a waiver or abandonment of any
subsequent exercise of that or any other right. 16. Notices. All notices or
other communications required or permitted to be given or made hereunder shall
be in writing and delivered personally or sent by facsimile or e-mail
transmission and by mailing a copy thereof to the recipient on the date of such
facsimile or e- mail to the intended recipient thereof in accordance with the
information set forth below. Either Party may change the information set forth
below by giving notice thereof to the other Party hereto in the manner provided
herein. (i) If to MSB: MidSouth Bank, N.A. 102 Versailles Blvd Lafayette, LA
70501 (ii) If to the Consultant, D. Michael Kramer [Address on file with Human
Resources] 17. Miscellaneous: This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of such
together shall constitute one and the same instrument. The section headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. This Agreement shall
be deemed to have been jointly drafted by the Parties and shall not be construed
against either Party. Capitalized terms not otherwise defined herein shall have
the meanings assigned to them in the Merger Agreement. 18. Governing Law: This
Agreement shall be interpreted in accordance with and be governed exclusively by
the laws of the State of Louisiana. 5 38734805v3



--------------------------------------------------------------------------------



 
[exhibit101kramerconsulti006.jpg]
19. Entire Agreement: This Agreement constitutes the full and complete agreement
between the Parties with regard to the subject matter addressed herein and shall
supersede any and all previous agreements and/or commitments, whether oral or
written, between the Parties. The Parties further agree that no verbal or other
statements, discussions or impressions, other than those provisions contained in
this Agreement, have been relied upon by either Party in executing this
Agreement. [Signature page follows] 6 38734805v3



--------------------------------------------------------------------------------



 
[exhibit101kramerconsulti007.jpg]
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above. MIDSOUTH BANK, N.A. By: /s/ Jake Delhomme Name: /s/ Jake
Delhomme Title: Chairman of the Board CONSULTANT By: /s/ D. Michael Kramer D.
Michael Kramer



--------------------------------------------------------------------------------



 